                                                                       ffiECEiVED
                                                                             BY MAIL


                       UNITED STATES DISTRICT COURT                     F{AR   i V 2031
                                    for the                      CLERK, U.S. DISTRICT COURT
                                                                         ST. PAUL, MN
                           DISTRICT OF MINNESOTA
                       CIVIL CASE NO: 20-cv-02395-SRN-LIB

Dennis D. Linehan                     )
            Petitioner, Pro Se        )
v.                                    )          Motion to Accept Petitioner's
                                      )
                                                 Objection to Magistrate Judge
John and Jane Does of:                )
                                                     Brisbois' Report and
  Attorney General's Offrce;          )
                                                        Recommendation
  Stillwater Prison Warden;           )
  Department of Human Services;       )
  Department of Corrections;          )
  Governors' Offrce;                  )
  Ramsey County Prosecutors;          )
Amanda B. Powers, Psy.D.              )
Et. Al.,                              )
                                      Honorable Magistrate Judge Leo I. Brisbois

Petitioner Attorney:                             Defendant Attorney:
Dennis D. Linehan, pro   se                      Keith Ellison
L111 Hwy 73,                                     Minnesota Attorney General
Moose Lake,   MN   55767,                        445 Minnesota Street, Suite 1800
                                                 Saint Paul,   MN   55101

      Petitioner moves to have this court reexamine Magistrate Judge Brisbois'
Report and Recommendation, of the above listed case'


Pursuant to 28 U.S.C. L746, I, Dennis D. Linehan, declare under penalty of perjury
that the foregoing is true and correct to the bes  y knowledge and ability.

Dated: March L5,2027
                                             Dennis D. Linehan, Pro Se
                                             1111 Hwy 73
                                             Moose Lake, MN 55767
                                             (213)351-1900 (15 sec. message)

                                                                     SCANN!HD

                                                                      MAR 1    7 2021
                                                                 U.S. DISTRICT COURT ST PAUL
